internal_revenue_service department of the taq index no washington dc contact persan telephone number in reference to date cc ebeo 4-plr-115188-99 jan attn company executive o l o i date a year b date c date d date e date f date g date h date ij k shares shares i t plr-115188-99 m shares s dollar_figurev this is in reply to a request for a ruling concerning whether compensation attributable to the exercise of an option granted to one individual at the time of the formation of the business qualifies under sec_162 of the internal_revenue_code as performance-based compensation company formerly a and prior to that b is a holding_company in anticipation of a business combination with company the board_of directors of a concluded that executive's services as chairman were essential to the future success of the company and therefore sought to attract and retain executive as chairman of the board_of a in date a company which at the time was named b consummated mergers with a and c whereby a and c became subsidiaries of company contemporaneous with the mergers company changed its name from b to a the name change to company occurred in year b the business combination involving a and company was approved by a's board_of directors in date c the board at a meeting held shortly before the merger on date d authorized and directed the officers of company to prepare a stock_option plan for submission to the shareholders for approval at company's next annual meeting with such changes to be approved by the compensation benefits committee of the board_of directors it is stated in the ruling_request that this committee made up of members including the chairman of the board_of a satisfied the requirements of a compensation committee under sec_1_162-27 of the income_tax regulations the overriding reason for the plan was to provide a grant of options to executive shortly thereafter at a meeting of the compensation committee on date e the committee approved and granted options to purchase k shares of a common_stock specifically the compensation committee granted executive the newly elected chairman of the board an option to purchase shares of common_stock s of the total shares authorized under the plan the option grant was specifically conditioned on the approval of the plan by shareholders the option was granted with an exercise price of dollar_figurev which was the closing price of the stock on date f the last business_day plr-115188-99 prior to the date of grant the option was to vest in four equal instaltments commencing on the first anniversary of the date of grant on date g the board_of directors met and among other things ratified the compensation committee's action with respect to the option grant to executive the board formally adopted the plan on date h subject_to shareholder approval the plan and the option grant were submitted to a shareholder vote at the date annual stockholders' meeting the proposal to adopt the plan was approved by a majority of the voting power represented by shares present or represented by proxy at the meeting the term of the pian is ten years the maximum number of shares that may be issued during that period under the plan and under a separate option plan for outside directors is m shares shares of stock allocable to unexercised or canceled options do not count towards this limit and become available again for issuance under the plan the plan allows the compensation committee to determine the persons to whom options will be granted and the number of shares of stock to be subject_to each option the plan is to be approved by the shareholders within_12_months of adoption by the board it also provides that any increase in the maximum number of shares must also be approved by the shareholders within_12_months of the date such increase is adopted by the board any options granted prior to shareholder approval or in excess of the maximum limit previously approved by the shareholders do not become exercisable prior to approval of the plan or approval of the increase in shares respectively sec_162 of the code allows as a deduction ail the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines a covered_employee to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the securities exchange act of by reason of such employee 4l plr-115188-99 being among the highest compensated officers for the taxable_year other than the chief_executive_officer sec_162 of the code defines applicable_employee_remuneration with respect to any covered_employee for any taxable_year generally as the aggregate amount allowable as a deduction for the taxable_year determined without regard to sec_162 for remuneration for services performed by the employee whether or not during the taxable_year however pursuant to sec_162 the term does not include remuneration payable solely on account of the attainment of one or more performance goals but only if-- i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote before the payment of the remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the regulations provides that the compensation committee means the committee of directors of the publicly_held_corporation that has the authority to establish and administer performance goals and to certify that ' performance goals are attained the committee is comprised solely of two or more outside directors see sec_1_162-27 of the regulations according to sec_1_162-27 the deduction limitation generally does not apply to qualified_performance-based_compensation sec_1_162-27 of the regulations provides in part that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee actually establishes the goal a performance_goal is objective if a third party having knowledge of the relevant facts could determine whether plr-115188-99 the goal is met performance goals can be based on one or more business criteria that apply to the individual a business unit or the corporation as a whole a preestablished performance_goal must state in terms of an objective formula or standard the method for computing the amount of compensation payable to the employee if the goal is attained compensation attributable to a stock_option is deemed to satisfy the requirements of paragraph e if the grant is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options may be granted during a specified period to any employee and under the terms of the option the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant see sec_1_162-27 of the regulations sec_1_162-27 of the regulations provides in part that the material terms of the performance_goal under which the compensation is to be paid must be disclosed to and subsequently approved by the shareholders of the publicly_held_corporation before the compensation is paid disclosure as to the compensation payable under a performance goai must be specific enough so that shareholders can determine the maximum amount of compensation that could be paid to any employee during a specified period f the terms of the performance_goal do not provide for a maximum dollar amount the disclosure must include the formula under which the compensation would be calculated thus for example if compensation attributable to the exercise of stock_options is equal to the difference in the exercise price and the current value of the stock disclosure would be required of the maximum number of shares for which grants may be made to any employee and the exercise price of those options eg fair_market_value on date of grant compensation that would be attributable to the exercise of options on the basis of their assumptions as to the future stock price see sec_1_162-27 in that case shareholders could calculate the maximum amount of based on the facts submitted and because the amount of compensation to be received by executive was based solely on the increase in the value of the stock after the date of grant the number of shares of stock for which options were to be granted to executive was specifically stated and the requirements of shareholder approval and adequate_disclosure were met we rule that the compensation attributable to the exercise of the option grant by executive will be considered qualified performance- based compensation within the meaning of sec_162 of the code and sec_1_162-27 on the regulations plr-115188-99 the ruling is based on the condition that at the time of grant of the subject options the compensation committee discussed herein was comprised of two or more outside directors as defined in sec_1_162-27 of the regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code sincerely yours kobe b phone robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes yu
